FILED
                             NOT FOR PUBLICATION                           JUN 22 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANA MARIA SANCHEZ and MARIA                      No. 10-72260
ELIZABETH SANCHEZ,
                                                 Agency Nos.         A075-725-225
              Petitioners,                                           A075-725-226

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 19, 2015**
                               Pasadena, California

Before: REINHARDT, FISHER, and MURGUIA, Circuit Judges.

      Ana and Maria Sanchez petition for review of the BIA’s denial of their

applications for cancellation of removal. We grant the petition and remand for

proceedings consistent with this disposition.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      With respect to Maria, the BIA held that she was statutorily ineligible for

cancellation of removal because her convictions for possession of drug

paraphernalia under California Health and Safety Code section 11364(a) were

categorically violations of a state law “relating to a controlled substance (as

defined in section 802 of title 21).” 8 U.S.C. § 1227(a)(2)(B)(i). In Mellouli v.

Lynch, No. 13-1034, 2015 WL 2464047, at *9 (U.S. June 1, 2015), the Supreme

Court held that a conviction does not meet this standard unless there is “a direct

link between an alien’s crime of conviction and a particular federally controlled

drug.” Because the BIA did not consider whether there is a direct link between

Maria’s crimes and a particular federally controlled drug, we grant the petition and

remand for reconsideration in light of Mellouli.

      With respect to Ana, we grant the petition because she was not given notice

of her briefing schedule. Singh v. Ashcroft, 362 F.3d 1164, 1168–69 (9th Cir.

2004). The BIA dismissed Ana’s appeal because she failed to file a brief on her

behalf, but her failure to file the brief was due to the fact that she was unaware of

the deadline for submitting a brief. The BIA stated that “the original notice of the

briefing schedule reflected that the briefs for the two respondents were due on the

same day.” The record, however, contradicts this assertion. The government

argues that the BIA must be afforded a presumption of regularity, but such a

presumption does not apply when its statements are belied by the record, as they
are here. Accordingly, we remand to give Ana an opportunity to file a brief before

the BIA and for consideration of the merits of her case in light of Descamps v.

United States, 133 S. Ct. 2276 (2013), and Rendon v. Holder, 764 F.3d 1077 (9th

Cir. 2014).1

      The petition for review is GRANTED and REMANDED for further

proceedings consistent with this disposition.




      1
          The motion to remand Ana’s petition is dismissed as moot.